Title: To Thomas Jefferson from Nathaniel Cutting, 4 August 1790
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
St. Marc, Island of St. Domingue 4th. August, 1790.

Since I did myself the honor of writing you from hence under the 6th Ultimo, a series of Political Events has presented in this Colony which I presume you will deem worthy your notice; therefore without any further apology I shall take the liberty of transmitting you a slight sketch of them. Conscious that I am but a shallow Politician, I shall not presume to make Conjectures nor Comments; but only briefly narrate the principal occurrences as they presented themselves to my observation. Please to know then that on the 10th. July an Express from the Cape brought advice to the General Assembly sitting at this place, that the Assembly of the Northern District (whose Powers are totally superseded by the appointment of a Colonial General Assembly) had taken upon itself to issue an order for the suppression of the Municipalitie lately established at Cape François. The members of that Municipalitie refused to acknowledge the authority of said Provincial Assembly, protested against its proceedings, and then dispatch’d a Courier to the General Assembly with advice of these transactions.—The General Assembly had lately past a Decree that on the 14th. July,  which is the Anniversary of the Capture of the Bastile, Te Deum should be chanted and other public demonstrations of Joy exhibited throughout the Colony in commemoration of that happy Event which destroy’d one of the principal props of Despotism in France:—and moreover that the Citizens should at the same time take the oath of allegiance to the Nation, the Colony, the Law and the King. Ordering also that the same Ceremonies should be observed throughout the Colony on the anniversary of that day ever after. This Decree was transmitted to the Governor General, M. Le Comte de Peinier, for Sanction and Promulgation, he publicly refused both; alledging that the Assembly arrogated to itself powers which had not yet been conceded to it by the National Assembly and the King of France.—The Decree however was published by authority of the Assembly, agreably to the Basis of a Constitution which has been form’d by it for this Colony and which has been dispatch’d to France for the Royal sanction.
In conformity to this Decree, at this place the 14th. of July was usher’d in by the ringing of Bells and the discharge of Artillery.—The appointed Ceremonies were observed by and in Presence of the Assembly. At Evening the Town was illuminated.
On the 18th. July the Citizens of St. Marc convened at the Church for the purpose of chusing a Mayor and other Municipal Officers agreably to the Decree of the General Assembly; which Decree the People seem determin’d to carry into execution though the Governor General still persists in refusing his assent to it. The variance between that Personage and the General Assembly daily increased; The firmest and most Sagacious Patriots have long entertain’d the opinion that the General and his Partizans here, under the auspices of M. de la Luzerne and the Aristocratic Party in Europe, would endeavour to retain this Colony in the shackles of Despotism, and by means of its importance in the scale of national Commerce, together with the immense wealth and influence of its Proprietors, endeavour to effect a Counter-Revolution in France. Numerous occurrences confirm’d this suspicion. It was observ’d that those anti-Revolutionists had their Emissaries dispersed in every quarter, who industriously instigated and fomented dissentions among the Colonists. A convincing and at the same time an alarming Proof of their too great success was the defection of a great majority of the Inhabitants of the Cape, which was notified at St. Marc on the 20th. July.
Cape François was divided into twelve Districts or Wards; at a  general meeting of the Inhabitants about that time, nine Wards out of the twelve voted for an abolition of the municipalitie which had been so lately established under the auspices of the General Assembly!
The Governor General and his Party, in justification of their opposition to the General Assembly and of their indefatigable attempts to invalidate all its measures, how-well-so-ever they may be calculated for the public good, hold out the specious pretext that it has not critically conform’d to certain Arrets of the National assembly of France dated the 8th. and 28th. of March ultimo, but assumes to itself certain Legislative Powers wherewith it is not legally invested.
The Truth is that previous to the arrival of those two Decrees abovemention’d, the Assembly General of this Colony had form’d the Basis of a Constitution for it, which was forwarded to France for approbation, as I have before observ’d. This Basis differ’d in some particulars from the Plan of Legislation and Government proposed by the National Assembly, but agreed so well with it in the main, that the Colonial, alias, General Assembly, has not scrupled to Legislate agreably to a mode which they have the strongest presumption will be approv’d and confirm’d by the Supreme authority of the nation. It seems to be the opinion of most judicious persons with whom I have conversed on the subject, that the discretionary powers wherewith the General is invested, would fully authorize his temporarily sanctioning any Laws fram’d by the Colonial Assembly for the purpose of promoting the peace, well-being, and good government of the Colony; but he is surrounded by evil Counsellors who warp his judgement and have apparently wrought an irreconcileable difference between him and that Representative Body where he ought to preside. In fine, the animosity of the contending Parties has arisen to such a heighth as to threaten this flourishing Colony with all the horrors of a Civil War.
On the 20th. July a Decree past the General Assembly for admitting American Vessels into all the Ports of this Colony without exception, from the date of the Decree till the first of next march; but I do not learn that it takes off any of the restrictions wherewith the exportation of the produce of this Colony in foreign Bottoms, was previously saddled; so that I concieve it cannot be advantageous to any Class of men except the French Planters.
I am told the Governor refuses his assent to this Decree likewise  and threatens that he will station arm’d Cruizers with orders to make seizure of every American Vessel that may presume to visit any Port in the Colony except those previously declared free-Ports.
On the 23d. July it was reported here that the Inhabitants of Leogane had appointed their municipal Officers, agreably to the direction of the Assembly General, and immediately took possession of the Military Magazine in that Town. The Inhabitants were then forbidden to obey any requisition of the King’s Commandant at that place, but to hold themselves accountable for their Conduct to the Municipality and to the General Assembly. On the 24th. July information was given to the General Assembly that M. Le Comte de Peinier had issued private orders to the Commandant at this place to embark the Powder that was in the Magazine that night and with it the Corps under his Command, and to repair with them to Port-au-Prince as soon as possible. The Assembly was much alarm’d; but the Mayor quieted all apprehensions by declaring that he and the Citizens would be responsible for the safety of the powder. On the 26th. July, two Commissaries from Colonel Mauduit, Commander of the Regiment of Port-au-Prince, arriv’d here to renew the Oath of allegiance of the soldiers belonging to the detachment station’d here. The usual Oath has been “to be faithful to the Nation, the Law and the King.” Colonel Mauduit, doubtless with permission of the General, has added to it on the present occasion a clause purporting that they “will not obey any requisition of the Colonial General Assembly or of the municipalities by them establish’d.” The Troops station’d in this Colony are paid by it; the General Assembly therefore on the 28th. took upon itself to declare them freed from their engagements to Government, and by a Public Decree invited them to form a new Patriotic Corps under the auspices of said Assembly;—promissing additional pay to those who would thus renew their engagements;—those who did not chuse to continue soldiers, should be permitted to pursue any useful occupation in the Colony, and those who preferr’d returning to Europe, should be furnish a passage at the public Expence.—A considerable number of the detachment station’d at this place, refused the new oath tender’d them by their Officers, and threw themselves on the protection of the General Assembly. On the 29th. a soldier who refused to take the new Oath, and was leaving his Barracks in consequence of the late Decree, was arrested by a subaltern Officer, put in Irons and closely confin’d. The instant this outrage against the predominant feelings of the Citizens was  reported abroad, several of them flew to arms and were for rescuing the Soldier instantaneously. A Seance Extraordinaire of the General Assembly was immediately held on the occasion. Many of the members were so irritated by the insult offer’d their Body by the Officer daring to impede the opperation of its Decree, that the powers of speech would scarcely enable them to give vent to their resentment. After much useless vociferation, M. Archevesque Thibaud was permitted to make an uninterrupted harrangue, wherein he observ’d that it was not probable a subaltern Officer would dare take such a step without the order of his superiour:—and then in a very animated manner advised the assembly to command the immediate attendance of the Commandant. This was done instantly through the medium of the Committee of St. Marc who transact the Public business of the Town till the municipal Officers are all elected and established.
M. Le Chevalier de la Grémonville, the Commandant, return’d for answer that “he did not hold himself accountable for anything that respected the discharge of his Duty as a Military Officer, to any but the General who station’d him here,” or to that effect. When this was read by the President of the Assembly, the Croud of Auditors who were in the Gallery, as usual, cried aloud that they would go and bring the Commandant to the Assembly by Force. One of the members of the Assembly who is a Relation of the Commandant, begg’d permission of that Body to visit him, declaring that he would engage to bring him immediately before the House. After some altercation leave was given, and in a few minutes he return’d with the Commandant, who had put off his Uniform and was drest in a plain Frock. When the President began to interrogate him rather austerely on the Business of that afternoon, M. de la Grémonville, to the astonishment of all present, replied that he did not then present himself before that Assembly in quality of Commandant, but merely as a simple Citizen, in which Character he begg’d he might ever thereafter have the honor to be consider’d, for from that moment he relinquish’d his Commission, renounced the principles of those who were inimical to the Colony, and hoped that his future conduct would entitle him to the esteem and confidence of his Fellow Citizens, with whom he wished to live on the most amicable terms. He then declared that he had not given any order for arresting the Soldier in question.—This regeneration of the Commandant caused the most unbounded bursts of applause to reverberate from side to side of that sacred Edefice which has  of late become a Theatre where Patriotic Enthusiasm displays its facinating energy.
In course of that Evening it was decreed that the Committee of the Town should take charge of the Arsenal and the Powder Magazine, and be accountable for the military stores therein contain’d to none but the General Assembly.
The next morning, M. Le Chevalier de la Grémonville, conformably to his public professions, resign’d his Commission into the hands of the President of the General Assembly. In course of the day the soldiers all left their Barracks; some were enroll’d anew as Patriotic Troops, others proceeded to Port-au-Prince.
On the 30th. a ship came into the Road from Port-au-Prince, bound to France. The General Assembly had information that a Packet of Letters from M. Le Comte de Peinier, were very privately convey’d aboard that Ship, where they were then secreted. The Committee of the Town sent a deputation aboard and found the packet conceal’d in a Bed. It was addrest to M. de la Luzerne. The Letters were publicly read, whereby the secret advisers of the Governor General were discover’d, as well as some of their intentions. One part of the Plan of opperations was to send a Frigate round to this Road with Troops aboard to join those station’d here, and then disperse the General Assembly by force of arms.
On Saturday the 31st. July, advice was receiv’d that a Skirmish had taken place at Port-au-Prince between the Patriotic Citizens and a detachment of Troops under command of Colonel Mauduit, wherein five Citizens were kill’d, about twenty were wounded, and near forty taken Prisoners. The Citizens of St. Marc as well as the General Assembly were much alarm’d at the expectation that a Frigate was coming into this Road with hostile intentions. Order was taken to put the Batteries in order with all possible dispatch. The Company of Voluntiers and Chasseurs paraded under arms, and made a very respectable appearance. Advice had been receiv’d by particular members of the General Assembly, though not in an official way, that there was a defection among the Officers and Crew of the Leopard, laying at Port-au-Prince, the only ship of the Line station’d in this Colony. The Maitre d’Equipage, with the other warrant officers and Crew had declared themselves in favour of the General Assembly, and had actually obliged the Commander, M. de la Gallissonnière, with several of his Lieutenants, to quit the ship.
After much debate on all these interesting points, it was determin’d to pass a formal Decree declaring M. Le Comte de Peinier and  Colonel Mauduit guilty of high Treason. The Assembly order’d a Proclamation to be printed and dispersed throughout the Colony offering a reward of Eight thousand Dollars for the apprehending and delivering into Custody of the General Assembly either of the Persons thus attainted. It was also decreed by the General Assembly to send a deputation aboard the Leopard to thank that Ship’s Company for their Patriotic declarations, &c.
On the Afternoon of the same day a seance Extraordinaire of the General Assembly was held on account of the arrival of a Packet of intercepted Letters, from M. de la Luzerne to M. de Peinier.—They were publicly read, were dated in June, and tallied exceedingly well with the wishes and even with the public regulations which had been proposed by the General Assembly. This was a cause of much rejoicing, not only to the members of the Assembly but to the numerous Citizens who crouded the Galleries on this occasion.—On Sunday morning 1st. August, The General Assembly held another seance extraordinaire. One of the Patriotic Patroles on the Road leading from Port-au-Prince to this place, in course of the preceding night had arrested a Person in the garb of a Sailor, who on examination proved to be one of the Marechaussé. A Packet of Letters was found in his possession addrest to a merchant in this Place. By the suspicious manner in which this Packet was convey’d and the doubtful Character of the Person to whom it was addrest, People expected that some new Treason would be discover’d by it, but that did not prove to be the case. The Letters were publicly read:—one was from the Lieutenant Colonel of the Port-au-Prince Regiment, addrest to a Military officer now confin’d here, giving an account of the late skirmish, and lamenting that the Citizens had the advantage of ground so that Colonel Mauduit’s Field-pieces could not do the execution which he wish’d, because they could not be sufficiently elevated! Another Letter was from the Commandant of a Corps of degenerate Citizens who falsely style themselves Patriotic Volunteers at the same that they have link’d themselves with a band of Petty Despots and Assassins. This Letter is addrest to the Commandant of the Voluntiers at St. Marc, and asserts the cause of the late melancholly catastrophe at Port-au-Prince to be as follows; viz. The Committee of that Town had in various instances attempted to counter-act Royal authority:—and had even carried its audacity so far as by a liberal distribution of money and fair Promises to seduce some of the officers and Crew of his Majesty’s ship the Leopard, and had influenced them to refuse obedience to their  Captain who was likewise Commander in chief of the marine on this station. And even had prevail’d on them openly to profess themselves abettors of the said Committee and of the Colonial General Assembly. That for these reasons the Governor General had determined on the measure of arresting the members of said Committee. The Execution of this order, which was agreed to in Council, was committed to Colonel Mauduit, with a detachment of Troops and Voluntiers, on the night of the 29th. July, and brought on the skirmish wherein several Persons lost their lives, &c. The Writer then exhorts the Voluntiers of St. Marc to join the Corps under his command in its intention of assisting the Governor to disperse the General Assembly. A Proclamation of the Governor issued immediately after the Massacre at Port au Prince accompanied these Letters. I herewith inclose a Copy of it.
The appearance of a large Ship in the offing early this morning, very much alarmed the General Assembly and the Inhabitants of St. Marc. Everyone was flying to arms, supposing it might be the Frigate which it was known M. de Peinier had it in contemplation to send round here with Troops. The arms in the Public arsenal were distributed. The Records and other Papers of the General Assembly were dispatch’d to a place of safety in the Country. Notice was sent to the neighbouring Parishes and their aid requested. Everything breathed war and confusion.—The General Assembly directed the Committee of the Town to send a Flag of Truce aboard the suspected Ship, which was done about nine o’Clock. The Members of the Assembly became so alarm’d that they determin’d on quitting the Town. They all arm’d themselves, some with Fusils, some with Pistols, some with Swords or Cutlasses, and some particulars with all those weapons. About ten o’Clock they commenced their retreat toward the River Artibenite, attended by a few Patriotic Soldiers and four Brass Field-Pieces under the direction of M. Le Marquis de Cadusch, whom the Commons of St. Marc had appointed Captain General pro. temp.
As the ship approach the Town she was known to be the Leopard and of course all apprehension of danger subsided. The General Assembly return’d to Town, and at 4 P. M. held a Seance Extraordinaire to receive several officers of the Leopard, who had left that ship in the offing and were just then landed. They were usher’d into the centre of the assembly amidst the acclamations of a surrounding multitude, and were there cordially saluted by reitterated clapping of hands and other demonstrations of joy. What a Contrast  did this Evening Scene form to that of the morning! The Public thanks were render’d by the President to the Officers for their Patriotism. The Inferior Officers and Crew have appointed M. Le Baron de Sancto Domingo, Commander of the Leopard. He is a native of this Colony, educated in France and has Rank in the French Marine as Commander of a Frigate. Two second Lieutenants are the only other Commission’d officers that remain with the Ship. The said Lieutenants with many inferior officers were of the deputation that day sent to offer the Ship and the services of her Company to the General Assembly and likewise to claim its protection and support. When the applaudissements of the audience subsided, the Assembly Decreed that a medal should be struck and presented to each of the Officers of the Leopard in testimony of the high sense that Body entertain of their Patriotism and attachment to the principles of Consitutional Freedom. It was also decreed that an addition should be made to the name of the Ship, and that in future she should be call’d Le Sauveur des Français!
The same night two Gentlemen arriv’d Express from the Cape with advice that by order of the Governor General a Detachment of 7 or 800 men were to embark at that place on monday morning, to come round under convoy of a Frigate, and land at Gonaive, about 14 leagues westward of St. Marc. There they were to wait for orders from Port-au-Prince, and when the Forces at that place were prepared, both those Bodies were to approach St. Marc by Land in order to effect a dissolution of the General Assembly.
The fortunate Event of the Leopard’s being at the disposal of the Assembly places it in perfect security as to the personal freedom of its members; some of them have proposed to embark altogether, proceed first to America in order to procure Stores and Provisions and from thence directly for France.
The Leopard came to anchor in the Road of St. Marc on the 2d. Current. Many Inhabitants of the neighbouring Parishes came into Town on Sunday Evening and on monday the 2d. Current, to marshall themselves under the orders of the assembly. The Mails that came from Port-au-Prince that day ⅌ Courier, were open’d in presence of the General Assembly, all Letters to and from suspected Persons were stopp’d; many of them were publicly read. Different Packets contain’d great numbers of Proclamations issued by the Governor General on the 1st. Current, stigmatizing the General Assembly as a Band of Traitors, and peremptorily commanding its immediate dissolution.

Most of the late Transactions of the Governor and his Party confirm some of the most sagacious Patriots in the opinion that the Aristocratic Party in Europe yet fondly cherish the hope of effecting a Counter Revolution in France through the medium of St. Domingue. Colonel Mauduit is known to be one of those who fled from France in the Suite of the Comte d’Artois, and accompanied that Prince to Italy. No doubt he was selected as a man of proper Talents to promote the nefarious views of Despotism in despair:—However, from the present aspect of affairs here, it is generally thought that he has now taken an irretrievable Step toward defeating the execrable purposes of his imperious Coadjutors.
On the other hand, these sticklers for Arbitrary sway accuse the General Assembly of aiming at Independance, notwithstanding all its professions and transactions hitherto have been perfectly consonant to the spirit, though perhaps they may have differ’d a little from the Letter of that mode of Legislation and Government which the King and National Assembly of France have voluntarily prescribed for this Colony.
The Question whether the General Assembly shall remain at St. Marc or embark on board the Leopard and transport itself to Aux Cayes or some other safe place where it may be sure of a cordial reception and spirited support, has been several times agitated; but the debates thereon have been desultory and indecisive. A Majority of the Inhabitants of St. Marc and its Environs have earnestly besought the assembly to remain where it is, engageing at the same time to defend it to the last extremity. It might perhaps be more conveniently succoured and supported at aux Cayes; but from the apparent dispositions of the Inhabitants in the Western and even in the Northern District, there is no doubt that it will triumph over all its opponents. A considerable number of Patriotic Voluntiers came into Town this day from Plaisance; We are told that the Inhabitants of Gonaive, Port-Margot and Olimbé are in motion for the same service; in fine it is not improbable that in a few days several thousand determin’d Freemen will be collected under the Banners of the General Assembly. The most timid members of that Body begin to be assured, and now only say that rather than cause an effusion of Human Blood they will voluntarily retreat to some other part of the Colony where the Governor will not have the temerity to follow them. Other members again have proposed that while the spirits of People are high and their resentment strong against Mauduit and his Banditti, they be led against  Port au Prince, at the same time that the Leopard be sent round to Blockade that Place by Sea, and by one Coup de main put an end to the Contest.
The Commons of St. Marc, &c. have reappointed the Marquis de Cadusch as General and Commander in Chief of the Patriotic Troops assembled and assembling at this place.
The archives of the General Assembly were this morning convey’d aboard the Leopard, under charge of certain Commissioners specially appointed to guard them.
When I began this narrative, I did not think I should have intruded so far on your time and patience; but I could not well omit any part of the detail without breaking that chain of occurrences which only could give you a competent idea of the present distracted State of this Colony. In addition to their domestic troubles the Colonists are apprehensive of being involv’d in a War with the English, as by the latest accounts from France we are taught to believe that great naval armaments are yet kept up on both sides the British Channel.
I expect to take my departure for Havre de Grace on Sunday next, on board the Ship Hero, Captne. du Jardin.—Permit me here to repeat the observation that if I can render you any service in that Country, you have but to command me. I have the honor to be, most respectfully, Sir, Your most obedt. & very huml. Servt.,

Nat. Cutting


Augt. 6th. From advices this day received, it is beyond a doubt the Forces from the Cape are or will be this day at Gonaive. Reinforcements continually coming into St. Marc, but badly provided with arms and amunition.—no other material occurrence since the 4th. Current.

